DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/05/2022 and 08/04/2022 have been fully considered but they are not persuasive. 

Applicant argues that Kim fails to disclose “determining at least one visual element oriented in an oblique direction within at least one frame.”  In support, Applicant states that in Kim “there is no mention whatsoever of any ‘visual element’ of a frame that is ‘oriented in an oblique direction with [the] frame’.”  In further support, Applicant states that the word “diagonal” in Kim “is used in the context of a ‘diagonal of ... [a] classification mode,’ not in the context of any ‘visual element oriented in an oblique direction within [a] frame’.”  Examiner respectfully disagrees.
Kim contains a conversion block of image data that is part of a frame (Kim: abstract; [0028]; [0036]).  Thus Kim discloses “within at least one frame.”  This conversion block has multiple regions of coefficients that are depicted as blocks in the Figures (Kim: Fig 3A-4D; abstract; [0036]).  Thus Kim discloses “at least one visual element.”  These regions of coefficients are determined to be on a diagonal of the conversion block in order to establish a classification mode (Kim: abstract; [0036]).  Thus Kim discloses “determining at least one visual element oriented in an oblique direction within at least one frame.”  The fact that the regions of coefficients in Kim are determined to be on a diagonal for subsequent classification does not deny the fact that these regions of coefficients must be determined to be on a diagonal in order for classification to occur.

Applicant argues that Kim fails to disclose “encoding the at least one frame based on a coding depth level, wherein the coding depth level is based on determining the at least one visual element oriented in the oblique direction.”  In support, Applicant states that in “Kim fail[s] to disclose any ‘coding depth level,’” especially a “‘coding depth level’ that is ‘based on determining [] at least one visual element oriented in [an] oblique direction [within at least one frame].’”  Examiner respectfully disagrees.
Kim is directed to a method and apparatus for encoding image data that is part of a frame (Kim: Fig 1: various operations, including generate bit streams of coefficients of first region 24; 5, 7: various operations, including Bit stream generation unit; 8; title; abstract; [0028]-[0030]).  Thus Kim discloses  “encoding the at least one frame.”  All frames necessarily have a coding depth level.  This is exemplified in Kim using bit depth (Kim: abstract; Fig 1: Determine second bit depth 18, Reestablish first bit depth 22; Fig 5: Determine second bit depth 34; Fig 7: Bit Depth Determination Control Unit 114; Fig 8: Bit depth determination unit 204).  Thus Kim discloses “based on a coding depth level.”  This depth level is determined (Kim: abstract; Fig 1: Determine second bit depth 18, Reestablish first bit depth 22; Fig 5: Determine second bit depth 34; Fig 7: Bit Depth Determination Control Unit 114; Fig 8: Bit depth determination unit 204) after, and thus based on, a  classification mode being established (Kim: abstract; Fig 1: Determine Classification mode used to classify conversion block 16;  Fig 7: Mode determination unit 112).  As shown above, regions of coefficients are determined to be on a diagonal of the conversion block in order to establish a classification mode (Kim: abstract; [0036]).   Thus Kim discloses “encoding the at least one frame based on a coding depth level, wherein the coding depth level is based on determining the at least one visual element oriented in the oblique direction.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-11, 18, 20-21, 28, 30-31 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2006/0098881).

Regarding claim 1, Kim discloses:
A method comprising: 
determining at least one visual element oriented in an oblique direction within the at least one frame (Kim: Fig 3A-4D; [0036]; blocks/coefficients in diagonal operation; Fig 1-2; [0028]; frames; Kim contains a conversion block of image data that is part of a frame (Kim: abstract; [0028]; [0036]).  Thus Kim discloses “within at least one frame.”  This conversion block has multiple regions of coefficients that are depicted as blocks in the Figures (Kim: Fig 3A-4D; abstract; [0036]).  Thus Kim discloses “at least one visual element.”  These regions of coefficients are determined to be on a diagonal of the conversion block in order to establish a classification mode (Kim: abstract; [0036]).  Thus Kim discloses “determining at least one visual element oriented in an oblique direction within at least one frame.”  The fact that the regions of coefficients in Kim are determined to be on a diagonal for subsequent classification does not deny the fact that these regions of coefficients must be determined to be on a diagonal in order for classification to occur.); and 
encoding the at least one frame based on a coding depth level, wherein the coding depth level is based on determining the at least one visual element oriented in the oblique direction (Kim: abstract; Fig 1; [0028]-[0030]; encoding method of frames; encoding with a specific/actual depth level occurs after blocks/coefficients in diagonal operation, thus based on blocks/coefficients in diagonal operation; all frames necessarily have a coding depth level; Kim is directed to a method and apparatus for encoding image data that is part of a frame (Kim: Fig 1: various operations, including generate bit streams of coefficients of first region 24; 5, 7: various operations, including Bit stream generation unit; 8; title; abstract; [0028]-[0030]).  Thus Kim discloses  “encoding the at least one frame.”  All frames necessarily have a coding depth level.  This is exemplified in Kim using bit depth (Kim: abstract; Fig 1: Determine second bit depth 18, Reestablish first bit depth 22; Fig 5: Determine second bit depth 34; Fig 7: Bit Depth Determination Control Unit 114; Fig 8: Bit depth determination unit 204).  Thus Kim discloses “based on a coding depth level.”  This depth level is determined (Kim: abstract; Fig 1: Determine second bit depth 18, Reestablish first bit depth 22; Fig 5: Determine second bit depth 34; Fig 7: Bit Depth Determination Control Unit 114; Fig 8: Bit depth determination unit 204) after, and thus based on, a  classification mode being established (Kim: abstract; Fig 1: Determine Classification mode used to classify conversion block 16;  Fig 7: Mode determination unit 112).  As shown above, regions of coefficients are determined to be on a diagonal of the conversion block in order to establish a classification mode (Kim: abstract; [0036]).   Thus Kim discloses “encoding the at least one frame based on a coding depth level, wherein the coding depth level is based on determining the at least one visual element oriented in the oblique direction.”).

Regarding claim 8, Kim discloses:
The method of claim 1, wherein the coding depth level based on the at least one visual element oriented in the oblique direction facilitates encoding at least a region of the at least one frame using less computational resources than another region of the at least one frame (Kim: [0046]-[0049]; table 2).

Regarding claim 10, Kim discloses:
The method of claim 1, further comprising sending the encoded frame for output via a computing device (Kim: Fig 1; item 24; Fig 7; item 120).

Regarding claims 11, 18, 20-21, 28, 30-31 and 38 Kim discloses the CRM, apparatus and system limitations of these claims as shown above with respect to claims 1, 8 and 10 (Kim: [0088]-[0089]; CRM, processor; [0068]; memory; Fig 1, 6, 7, 9; encoder, decoder).

Allowable Subject Matter
Claim 2-7, 9, 12-17, 19, 22-27, 29, 32-37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488